Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,834,781. Although the claims at issue are not identical, they are not patentably distinct from each other because the broader claims of the instant application are anticipated by the narrower claims of the issued patent. To illustrate this point, claim 1 of the instant application is compared to claim 1 of the issued patent. The issued claim language is inside parenthesis.

1. Network equipment, comprising (Network equipment, comprising): 
	a processor (a processor); and 
	a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising (a memory that stores executable instructions that, when executed by the proce3ssor, facilitate performance of operations, comprising): 
	using a request-to-send signal communicated to a user equipment (facilitating transmitting a request to send signal to a user equipment), initiating a first clear channel assessment of a channel at a defined time (wherein the request to send signal facilitates initiation of a first clear channel assessment of a channel at a defined time), wherein the initiation of the first clear channel assessment of the channel is performed at the defined time based on a characteristic associated with a waveform transmission that was used to initiate a transmission of the request-to-send signal and based on data encoded in the waveform transmission (wherein the first clear channel assessment of the channel is facilitated at the defined time based on a characteristic associated with a waveform transmission that was used to facilitate a transmission of the request to send signal and based on data encoded in the waveform transmission); 
	performing a second clear channel assessment of the channel at the defined time (performing a second clear channel assessment of the channel at the defined time); and 
	in response to a first result of the second clear channel assessment indicating that the channel is clear, transmitting a waveform signal via the channel, wherein the waveform signal indicates the channel is reserved, and wherein the waveform signal comprises detectable energy representing data comprising a specified bit sequence (in response to a first result of the second clear channel assessment indicating that the channel is clear, transmitting a waveform signal on the channel, wherein the waveform signal indicates the channel is reserved, and wherein the waveform signal comprises detectable energy representing data comprising a specified bit sequence).

	The above analysis applies similarly to independent claims 10 and 16. In addition the dependent claims contain all limitations, albeit in different combinations of the instant application claims and thus anticipate and render obvious all claims and subgroups. Finally, the dependent claims are rejected as at least being dependent on a rejected base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any art of record, not specifically discussed in this office action, is being utilized to demonstrate the state of the art at the earliest effective filing date.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G SOLINSKY whose telephone number is (571)270-7216. The examiner can normally be reached M - Th, 6:30 A - 5:00 P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PETER G. SOLINSKY
Examiner
Art Unit 2463



/Peter G Solinsky/Primary Examiner, Art Unit 2463